Citation Nr: 0711248	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for neurocardiogenic 
syncope as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for disability 
manifested by loss of teeth as a result of exposure to 
ionizing radiation.

3.  Entitlement to service connection for status post 
cholecystectomy as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for transurethral 
resection of the prostate with impotency as a result of 
exposure to ionizing radiation.

5.  Entitlement to service connection for disability 
manifested by memory loss as a result of exposure to ionizing 
radiation.

6.  Entitlement to service connection for disability 
manifested by impaired speech as a result of exposure to 
ionizing radiation.

7.  Entitlement to service connection for status post right 
parietal craniotomy with residual cephalgia as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in August 2005 for 
further evidentiary development, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDING OF FACT

Disability associated with neurocardiogenic syncope, loss of 
teeth, status post cholecystectomy, transurethral resection 
of the prostate with impotency, memory loss, impaired speech, 
or status post right parietal craniotomy with residual 
cephalgia was not present in service or for many years 
thereafter and has not been shown to be related to exposure 
to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Neurocardiogenic syncope was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Disability manifested by loss of teeth was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

3.  Status post cholecystectomy was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

4.  Transurethral resection of the prostate with impotency 
was not incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

5.  Disability manifested by memory loss was not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

6.  Disability manifested by impaired speech was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

7.  Status post right parietal craniotomy with residual 
cephalgia was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this claim has been fully 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, 
the record reflects that appellant has been sufficiently 
advised of the evidence needed to substantiate his claims.  

First, prior to the rating decision that denied the claims in 
January 2003, the veteran was advised in a March 2001 letter 
of the evidence necessary to substantiate his claims, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A similar letter was 
provided in July 2004.

In addition, following the Board's remand in August 2005, the 
veteran was provided with an August 2005 letter that again 
outlined the evidence necessary to substantiate his claims, 
and the respective obligations of VA and the veteran in 
obtaining that evidence.  Id.  While the March 2001, July 
2004, and August 2005 VCAA notice letters did not 
specifically request that the appellant provide any evidence 
in appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.  Consequently, based on all of the foregoing, the 
Board finds that no further notice and/or development is 
required in this matter.  

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Where cardiovascular disease becomes manifest to a degree of 
10 percent within one year from discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during such 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during military service 
may be established in one of three ways.  See Davis v. Brown, 
10 Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2006).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2006).  
Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2006).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2006) if it is shown that a disease diagnosed after 
discharge is the result of radiation exposure in service.  
Combee v. Brown, 34 F.3d 1039 (1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to include participation in onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  

The term "onsite participation" is defined to include 
presence during the official operational period of an 
atmospheric nuclear test at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  

The term "onsite participation" is also defined to include 
presence during the six month period following the official 
operational period of an atmospheric test at the test site or 
other test staging area to perform official military duties 
in connection with completion of projects related to the 
nuclear test including decontamination of equipment used 
during the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(B).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2006).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2006).

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).

If the Under Secretary of Benefits determines that there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii).

If the Under Secretary of Benefits is unable to conclude 
whether it is at least as likely as not that the veteran's 
disease resulted from exposure to radiation, or that there is 
no reasonable possibility, the Under Secretary for Benefits 
shall refer the matter to an outside consultant in accordance 
with paragraph (d) of this section.  38 C.F.R. § 
3.311(c)(ii)(2).  The consultant shall evaluate the claim 
under factors specified in paragraph (e) of this section and 
respond in writing, stating whether it is either likely, 
unlikely, or approximately as likely as not the veteran's 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(c)(iv)(3).

The veteran essentially contends that his claimed 
disabilities are the result of his exposure to radiation in 
approximately March of 1955 when he was transported from 
Nellis Air Force Base to a location at or near the Nevada 
Proving Grounds and he witnessed the detonation of a nuclear 
weapon.  He believes that this test was among a number of 
tests conducted that year as part of a program known as 
Operation Teapot.  The Board has also considered whether 
there is any other basis to link any of the veteran's claimed 
disabilities to service or in the case of cardiovascular 
disease, to a period of one year following service.  However, 
service medical records are not available, and there are no 
relevant medical records dated within one year of the 
veteran's discharge from active service in September 1958 
(this is significant as it prevents verification of any 
manifestations of cardiovascular disability within one year 
of service or the possibility that a cyst/tumor removed from 
the veteran's head during this period may have been 
malignant).  In fact, the oldest treatment records on file 
are private treatment records dated in June 1981, which 
reflect that the veteran sustained a post-service cerebral 
concussion in March 1981, which subsequently resulted in a 
right parietal craniotomy.


II.  Analysis

Turning to the claims for service connection for disabilities 
at issue, the Board will accepts for the purpose of argument 
only that there is sufficient evidence of current disability; 
however, none of these disabilities is listed as a disability 
for which presumptive service connection is provided based on 
exposure to ionizing radiation pursuant to 38 C.F.R. 
§ 3.309(d) (2006), and 38 C.F.R. § 3.311 (2006).  

Moreover, while the veteran was also advised that he could 
still succeed with his claims by providing evidence that he 
was exposed to radiation in service, and further, by 
providing evidence that current disability was related to 
that exposure, the evidence is against a finding that any 
currently claimed disability is related to exposure to 
radiation during service.  More specifically, even if the 
Board gives the veteran the benefit of the doubt and 
concludes that he was taken to observe the denotation of a 
nuclear device as alleged, there is no competent medical 
evidence linking such exposure to any of the veteran's 
claimed disabilities.  In addition, articles that simply 
confirm that radiation exposure resulted from Operation 
Teapot in 1955 without a supporting medical opinion relating 
such information specifically to the veteran's case are not 
sufficient to link any of the veteran's claimed disabilities 
to exposure to radiation in service.  

The Board finds that the claims additionally fail due to a 
lack of a medical opinion that otherwise links current 
disability to service, or a period of one year following 
service.  The Board also finds that further examination and 
opinion evidence in this case is not warranted under the 
VCAA, as a result of the lack of evidence that the claimed 
disabilities may be associated with service.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In summary, based on all of the above, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for disability associated with 
neurocardiogenic syncope, loss of teeth, status post 
cholecystectomy, transurethral resection of the prostate with 
impotency, memory loss, impaired speech, or status post right 
parietal craniotomy, on a presumptive basis or as directly 
related to active service.


ORDER

Entitlement to service connection for neurocardiogenic 
syncope is denied.

Entitlement to service connection for disability manifested 
by loss of teeth is denied.

Entitlement to service connection for status post 
cholecystectomy is denied.

Entitlement to service connection for transurethral resection 
of the prostate with impotency is denied.

Entitlement to service connection for disability manifested 
by memory loss is denied.  

Entitlement to service connection for disability manifested 
by impaired speech is denied.  


Entitlement to service connection for status post right 
parietal craniotomy with residual cephalgia is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


